Citation Nr: 1454035	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986 and from December 1987 to September 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing has been associated with the record.  In December 2011, the Board issued a decision that denied the appealed claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have a new hearing.  In June 2014, the Board vacated the December 2011 decision and a new hearing was conducted in September 2014.  A copy of that transcript is associated with the record.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks a TDIU rating based on his service-connected disabilities.  The Veteran's combined rating is currently 50 percent and he therefore does not meet the schedular requirements for a TDIU rating.  

In September 2014, the Veteran filed a claim for an increased ratings for the service-connected tendonitis of the right shoulder, L5-S1 disc bulge, and multi-level disc disease with spondylosis of the cervical spine that are currently pending at the RO.  VA examinations were provided to the Veteran in October 2014.  The examination reports reflect an increase in severity in the Veteran's service-connected disabilities.  

The Board finds that the issue of TDIU is inextricably intertwined with the pending claims for increased ratings, and as such, the issue of TDIU must be remanded to the AOJ pending development of the increased rating claims, and then readjudicated after any necessary development has been completed.  

Finally, the Board notes that the Veteran requested a copy of his July 2011 hearing transcript in October 2013.  After his request, however, the Veteran testified at a subsequent hearing in September 2014, and he has not indicated that he still requires a copy of the July 2011 hearing transcript.  As such, the AOJ should seek clarification from the Veteran as to whether he still requests a copy of the July 2011 hearing transcript.

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran as to whether he still requests a copy of the July 2011 hearing transcript.  

2.  After adjudicating the pending claim for increased ratings for the service-connected tendonitis of the right shoulder, L5-S1 disc bulge, and multi-level disc disease with spondylosis of the cervical spine, perform any development needed necessary and readjudicate the claim of TDIU.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




